Two actions tried together and appeals heard on one record: In the first action by Leonard R. Galasso, the purchaser of real property, against James McGoey, the seller, and John J. McGoey, the attorney who represented both parties, to rescind the transaction on the ground of fraudulent misrepresentations, conspiracy and mutual mistake, to recover damages by reason of the fraud and conspiracy, and to recover damages by reason of the defendant attorney’s alleged malpractice, the plaintiff Galasso appeals from a judgment of the Supreme Court, Westchester County, rendered October 3, 1960, upon the decision of an Official Referee after a trial before him, dismissing the complaint on the merits as against both defendants. In the second action against the purchaser Leonard R. Galasso, brought by the assignee of the purchase-money mortgage executed by the purchaser at the time of his purchase of the property, to foreclose such mortgage, defendant Galasso appeals from a judgment of the Supreme Court, Westchester County, rendered January 13, 1961, upon the decision of the Official Referee after a trial before him, granting foreclosure and sale. Judgments affirmed, with a separate bill of costs to each of the three respondents. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.